Citation Nr: 1131192	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-31 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a right wrist laceration.

2.  Entitlement to an increased rating in excess of 20 percent for a lumbar spine disability.

3.  Entitlement to an increased rating in excess of 10 percent for S-1 root compression with left thigh and left calf radiculopathy.   


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1963 to September 1971 and in the U.S. Army from March 1978 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2010, the Veteran presented testimony at hearing before the undersigned member of the Board of Veterans' Appeals. A transcript of this hearing has been associated with the claims folder.

This case was previously before the Board in May 2010, when the Board granted the Veteran's petition to reopen a claim of service connection for residuals of a right wrist laceration and remanded the underlying claim of service connection. The Board also remanded the Veteran's increased rating claims to the RO for the Veteran to undergo VA examinations of his wrist and back disorders.  The RO has complied with the remand directives.  


FINDINGS OF FACT

1.  The Veteran experienced a laceration of the right wrist during service.  

2.  The Veteran has a 3 cm scar on his right wrist as a result of service.  

3.  The Veteran has flexion of the thoracolumbar spine to 50 degrees.

4.  The Veteran does not have favorable ankylosis of the thoracolumbar spine.  

5.  The Veteran does not have moderate incomplete paralysis of the left thigh and calf.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right wrist scar are approximated.  38 U.S.C.A §§ 1131, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for a rating in excess of 20 percent for the Veteran's low back disorder have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5242 (2010).

3.  The criteria for a rating in excess of 10 percent for the Veteran's S-1 root compression, left thigh and calf radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2010).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").




The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

 Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).


Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in June 2005 and May 2008 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in June 2008 and June 2010.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).







Service connection claims

The Veteran seeks service connection for residuals of a right wrist laceration.  With resolution of the doubt in favor of the Veteran, the Veteran has a scar on his right wrist as a result of service.  Therefore, service connection is warranted on that basis and the Veteran's claim is granted. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  


In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's service treatment records document that he sustained a laceration to his right wrist in September 1987 when his hand slipped and went through a window and that he fractured his right hand when he hit a wall in March 1989. Subsequent service treatment records did not document any residuals attributable to the laceration. Post-service medical records associated with the claims folder were silent as to any right wrist disorder.

In February 2010, the Veteran testified that he cut his right wrist when his hand slipped while opening a window and he alleged that he currently experiences pain and weakness in the right wrist that is attributable to the in-service laceration. 

The Veteran underwent a VA examination in June 2010.  The Veteran reported that his right hand went through a glass window in 1987 and he received stitches and experienced three weeks of stiffness as a result.  After it resolved, he had no numbness and normal grip when his palms were up, but did notice decreased gripping power when his palms were down.  

The examiner noted a 3 centimeter volar wrist ulnar side laceration well-healed scar without keloid tenderness or inflammation of evidence of subcutaneous injuries.  The examiner also measured the Veteran's grip strength and found he had 55 pounds on the right after three repetitions and 60 pounds on the left.  His right wrist was not limited by pain, fatigue, weakness, lack of endurance, incoordination or effort, and did not have painful motion or added limitation with repetitive use.  The Veteran had no spasms, focal weakness, localized tenderness, guarding, fear of injury, atrophy, deformity, malalignment, incoordination, instability, or subluxation.   The examiner opined that the Veteran had a right wrist laceration without identified functionally limitations and no evidence of significant bone, joint, tendon, nerve, or blood vessel injury.  No significant disability was identified in the right wrist.  


In August 2010, the VA examiner submitted an addendum to that examination in which he stated that "no residual problems from 1987 right wrist laceration or 1989 right 5th metacarpal no displaced boxers fracture identified."  

The Veteran sustained a laceration in service and the examiner noted a scar due to that laceration; however, the examiner found no residual disability as a result of that laceration.  Even when a claimant is diagnosed with a disability and the severity of the disability lessens (even to the extent that it no longer impairs the claimant), a grant of service connection may be nonetheless appropriate if it is otherwise found to be linked by competent evidence or applicable presumption to some incident of military service.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as, although related, each having a distinct meaning as specified by Congress).  The question of severity is one of rating, not of service connection.  Id. 

Since the determinative question in this matter is whether there is a nexus between the Veteran's current scar and an incident of service, and the record reflects competent, persuasive evidence of such a nexus, the Board finds the evidence is in approximate balance as to service connection. 

Therefore, the Veteran's claim for service connection for a scar is granted.  The RO will assign an appropriate disability rating. Ferenc v. Nicholson, 20 Vet.App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as, although related, each having a distinct meaning as specified by Congress).




Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Lumbar spine disorder

The Veteran contends that his lumbar spine disorder is more severe than the current 20 percent rating reflects.  As the preponderance of the evidence is against an increased rating in due application of the Schedule, the Veteran's claim is denied.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

The rating criteria for the Veteran's low back disorder are set forth at Diagnostic Code 5242.  The rating schedule provides that degenerative disc disease of the lumbar spine is to be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).

The General Rating Formula provides for the assignment of a 20 percent rating upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
 
A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of   the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition   in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and  chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

For the thoracolumbar spine, normal range of motion is defined as flexion from 0 to 30 degrees; extension from 0 to 90 degrees; lateral flexion to 30 degrees in either direction; and rotation to 30 degrees in either direction.  See 38 C.F.R. § 4.71a, Plate V.

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when  these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

A VA examination was conducted in June 2008.  The Veteran reported low back pain that radiates down into his left lateral thigh, as well as mid-back pain.  Upon physical examination, his ranges of motion were as follows: flexion to 75 degrees with pain at 50 degrees after repetition, extension to 25 degrees with pain at 20 degrees after repetition, bilateral flexion to 25 degrees, and bilateral rotation to 40 degrees.  His range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  The examiner found no spasm, focal weakness, localized tenderness, guarding, instability, incoordination, edema, effusion, redness, or heat.  The examiner diagnosed "degenerative disc disease, status post laminectomy times two as well as thoracic industrial on the job injuries."  

The Veteran appeared before the Board at a hearing in February 2010.  He testified that he can bend forward only approximately 45 degrees and can only bend backwards approximately 15 degrees.  He also stated that he has urinary incontinence symptoms but noted these were attributed to an enlarged prostate.  

The Veteran underwent another VA examination in June 2010.  He reported pain in his low back, made worse by position activity.  The Veteran denied periods of incapacitation, bowel or (of note as compared with his earlier report), bladder dysfunction.  His ranges of motion were as follows: flexion to 80 degrees with pain at 65 degrees, extension to 30 degrees with pain at 25 degrees, bilateral flexion to 25 degrees with pain at 15 degrees, and bilateral rotation to 35 degrees with pain at 25 degrees on rotation to the left.  His back function was not additionally limited by fatigue, weakness, lack of endurance, incoordination, or effort.  The examiner also did not find spasm, focal weakness, localizable tenderness, guarding, atrophy, deformity, malalignment, incoordination, instability, subluxation, abnormal posture, ankylosis, edema, effusion, redness, heat, or drainage.  

To warrant the next higher rating of 40 percent, the evidence must show flexion of 30 degrees or less of the thoracolumbar spine or favorable ankylosis of the thoracolumbar spine.  The medical evidence noted above does not show active flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  With consideration of pain at the limits of the range, the Veteran's flexion was to 50 degrees in June 2008 and no ankylosis was noted at either VA examination. 

Additionally, there is no medical evidence of intervertebral disc syndrome with resulting incapacitating episodes confirmed by a physician that would warrant evaluation under the criteria for rating intervertebral disc syndrome based on incapacitating episodes. Consequently, a rating in excess of 20 percent for the lumbosacral spine is not warranted during the appeal period at issue under the current rating criteria for the spine. See Francisco, supra.

An increased evaluation can also be assigned for low back disability involving loss of motion when there is additional functional impairment. However, the above VA examinations do not show any evidence of weakness, fatigue, lack of coordination, or further functional loss on repetitive motion. As there is no additional functional loss, a higher rating is not warranted for the service-connected disability under the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010); see also Deluca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered the Veteran's statements that his disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  Additionally, such competent evidence concerning the nature and extent of the Veteran's low back disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated and are therefore, more probative than the Veteran's lay statements.  Therefore, an increased rating is not warranted based on the Veteran's lay statements.

S-1 root compression and left thigh and calf radiculopathy

A separate 10 percent evaluation was granted for left S-1 root compression and radiculopathy in a July 2009 rating decision.  The preponderance of the evidence is against a finding of entitlement to a higher rating.  Therefore, the Veteran's claim for a rating in excess of 10 percent is denied.  

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve. When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.  However, when the involvement is only a sensory deficit, the rating should be considered "mild," or at most, "moderate" in degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2010).  The maximum rating to be assigned for neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, should be that for "moderate" incomplete paralysis.  38 C.F.R. § 4.124 (2010).

The Veteran was assigned a 10 percent rating based on a November 2005 MRI that revealed a S1 left root radiculopathy.  

At the June 2008 VA examination, the Veteran reported pain in his left thigh, which radiates from his low back pain.  A physical examination revealed MSR 2+ knees and ankles, intact monofilament sensation on left foot, ankle, leg, thigh, and buttocks.  The examiner found no motor neurologic compromise identified during the examination. 

An EMG nerve conduction test was conducted in January 2010 for chronic neuropathic pain in left thigh and calf.  The results of that test were normal, with no evidence of acute lumbar radiculopathy and no evidence of left neuralgic parasthetica.   

The Veteran underwent another VA examination in June 2010.  He complained of tingling in his left anterior thigh and pain in his low back that radiates down his left lateral thigh.  A physical examination revealed intact 10-gm monofilament sensation in toes, feet, ankles, and lower legs, although lost below the inguinal fold on the left anterior lateral thigh.  The examiner diagnosed paresthesias and sensory changes in his anterior left light, most likely as a result of lateral femoral cutaneous nerve irritation.  

The Veteran is rated at 10 percent for his left thigh and calf and therefore, an increased rating is warranted only upon a showing of sensory deficit that is "moderate" in nature.  38 C.F.R. § 4.124a, Diagnostic Code 8520.




There is no lay or medical evidence reflecting moderate incomplete paralysis of the Veteran's left thigh or calf. Sensation remained intact on both VA examinations.  The Board finds that these findings are not consistent with moderate incomplete paralysis, nor has such been more nearly approximated.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart, supra.  However, the record does not support the assignment of staged ratings as the initial 10 percent rating represents the maximum rating warranted for the Veteran's left thigh radiculopathy.

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of his disability. While the Board finds the Veteran competent to testify as to his symptoms and he is credible, the medical findings directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of his disabilities.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the preponderance of the more probative medical evidence is against the claim, and the Veteran's claim for a higher rating is denied.  

Extraschedular ratings

As a final point, the Board finds that there is no showing that the Veteran's low back disorder or radiculopathy reflect so exceptional or so unusual a disability picture as to warrant the assignment of a higher rating on an extra-schedular basis.  These disorders are not productive of marked interference with employment that is not contemplated by the current rating, or required any, let alone, frequent periods of hospitalization, or otherwise rendered impractical the application of the regular schedular standards.  In the absence of these factors, the criteria for submission for assignment of an extra-schedular rating are not met.  Thus, the Board is not required to remand this claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a right wrist scar is granted. 

An increased rating in excess of 20 percent for a low back disorder is denied.

An increased rating in excess of 10 percent for S-1 root compression and left thigh and calf radiculopathy is denied.  



______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


